internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-112981-01 date date number release date index number company state a x dear this letter responds to a letter dated date from your authorized representative submitted on behalf of company requesting rulings under sec_1362 and sec_1375 of the internal_revenue_code company was incorporated under the laws of state on a it has elected under sec_1362 to be an s_corporation company has accumulated_earnings_and_profits company is in the business of renting residential real_estate it also invests in various publicly traded entities either directly through ownership of stock or partnership units or indirectly through ownership of mutual_fund shares to diversify the market risk associated with equity investments company has purchased units in x a publicly traded limited_partnership ptp x is engaged in the business of purchasing gathering transporting trading storage and resale of crude_oil refined petroleum products natural_gas liquids and related activities company represents that x meets the qualifying_income exception of sec_7704 and thus is taxed as a partnership for federal tax purposes company also represents that x is not an electing_large_partnership as defined by sec_775 and thus the normal flowthrough provisions of subchapter_k apply to its partners except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates plr-112981-01 whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 provides that a tax is imposed on the income of an s_corporation for any_tax year in which the corporation has accumulated_earnings_and_profits at the close of that year and gross_receipts more than percent of which are passive_investment_income sec_702 provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership's items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 provides that each partner must take into account separately his distributive_share of any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership except as provided in sec_7704 sec_7704 provides that a ptp shall be treated as a corporation for federal_income_tax purposes sec_7704 provides that the term ptp means any partnership if interests in that partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to a ptp for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirement for any_tax year if at least percent of the partnership's gross_income for that year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation plr-112981-01 including pipelines transporting gas oil or products thereof or marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income for purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in sec_613 or b revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses exceeded gross_receipts the revenue_ruling holds that in applying the passive_investment_income limitations the s_corporation should include its distributive_share of the joint venture’s gross_receipts and not its share of the venture’s loss in accordance with sec_702 the character of these gross_receipts were not converted into passive_investment_income upon their allocation to the s_corporation company’s distributive_share of gross_receipts from x if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of company as an s_corporation could depend upon the character of its distributive_share of gross_receipts from x thus pursuant to sec_1_702-1 company must take into account separately its distributive_share of the gross_receipts from x the character of these partnership receipts for company will be the same as the character of the partnership receipts for x in accordance with sec_702 based solely on the facts and representations submitted by company we conclude that- company’s distributive_share of the gross_receipts of x will be included in its gross_receipts for purposes of sec_1362 and sec_1375 company’s distributive_share of x’s gross_receipts attributable to the purchasing gathering transporting trading storage and resale of crude_oil refined petroleum products natural_gas liquids and related activities will not constitute passive_investment_income as defined by sec_1362 except for the specific rulings above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-112981-01 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
